
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


BEAZER HOMES U.S.A., INC.

Non-Employee Director Stock Option Plan


1.    Purpose of the Plan.    

        The purpose of this Non-Employee Director Stock Option Plan (the "Plan")
is to promote the success of Beazer Homes U.S.A., Inc. (the "Company") by
attracting and retaining non-employee directors by supplementing their cash
compensation and providing a means for such directors to increase their holdings
of common stock of the Company.

2.    Definitions.    

        As used herein, the following definitions shall apply:

        2.0   The "Company" shall mean Beazer Homes U.S.A., Inc., a Delaware
corporation, and any successor corporation.

        2.1   "Annual Meeting Date" means the date of the annual meeting of the
stockholders of the Company at which directors are elected.

        2.2   "Board" means the Board of Directors of the Company.

        2.3   "Common Stock" means the Common Stock, par value $.01 per share,
of the Company.

        2.4   "Code" means the Internal Revenue Code of 1986, as amended.

        2.5   "Corporation" means the Company and its Subsidiaries.

        2.6   "Eligible Director" means any person who is a member of the Board
and who is not an employee, full time or part time, of either the Corporation or
of Hanson PLC and/or its subsidiaries; provided, that the Non-Executive Chairman
of the Company as of the date of adoption of the Plan by the Board, Mr. Brian C.
Beazer, shall be an Eligible Director.

        2.7   "Initial Grant Date" means the date on which a person is initially
elected as a member of the Board or, with respect to those persons who are
Eligible Directors and who serve on the Board at the time of adoption of this
Plan by the Board, the date of approval of the Plan by the Company's
stockholders.

        2.8   "Option" means a stock option granted pursuant to this Plan.

        2.9   "Option Agreement" means the agreement between the Company and the
Optionee for the grant of an Option.

        2.10 "Option Stock" means stock subject to an Option granted pursuant to
this Plan.

        2.11 "Optionee" means a person who receives an Option.

        2.12 "Plan" means the Company's Non-Employee Director Stock Option Plan.

        2.13 "Shares" means shares of the Common Stock.

        2.14 "Subsidiary" means a "subsidiary corporation" as defined in
Section 425(f) and (g) of the Code.

3.    Stock Subject to the Plan.    

        Subject to the provisions of Section 11 of this Plan, the maximum
aggregate number of Shares which may be optioned and sold under the Plan,
excluding those Shares constituting the unexercised portion of any canceled,
terminated or expired options, is 100,000 Shares. Such Shares shall be
authorized, but unissued, Common Stock. If an Option should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Shares which were subject thereto shall,

--------------------------------------------------------------------------------


unless the Plan shall have been terminated, become available for the grant of
other Options under the Plan.

4.    Administration of the Plan.    

        This Plan shall be administered by the Board, which shall have authority
to adopt such rules and regulations, and to make such determinations as are not
inconsistent with the Plan and are necessary or desirable for its implementation
and administration.

5.    Grants of Options.    

        5.1    Nondiscretionary Grants.    On the Initial Grant Date, each
Eligible Director shall receive the grant of an Option to purchase 10,000
Shares.

        5.2    Adjustments.    The number of Shares subject to any Option shall
be subject to adjustment from time to time in accordance with Section 11 hereof.

6.    Term of Plan.    

        This Plan shall become effective as of January 1, 1995 (the "Effective
Date") and upon its adoption by the Board, and shall continue in effect until
all Options granted hereunder have expired or been exercised, unless soon
terminated under the provisions relating thereto. No Option shall be granted
after ten (10) years from the earlier of the date of adoption of this Plan or
its approval by the stockholders as contemplated by Section 13.1.

7.    Terms of Option Agreement.    

        Upon the grant of each Option, the Company and the Eligible Director
shall enter into an Option Agreement which shall specify the grant date and the
purchase price of the Option Shares, and shall include or incorporate by
reference the substance of all of the following provisions and such other
provisions consistent with this Plan as the Board may determine.

        7.1    Term.    The term ("Term") of an Option shall be ten years from
its Grant Date, subject to earlier termination in accordance with Section 7.6 or
7.7 hereof.

        7.2    Exercise Schedule.    An Option shall not be exercisable until
the third anniversary of the Grant Date, at which time it shall become
exercisable for up to 100% of the Shares covered thereby. Notwithstanding the
foregoing, an Option held by an Eligible Director shall become immediately
exercisable in full upon (i) the death or disability of such Eligible Director,
(ii) retirement of such Eligible Director from the Board, (iii) an unsuccessful
attempt by such Eligible Director to win re-election to the Board, or (iv) the
adoption by the Company of a plan for a dissolution, liquidation, merger,
consolidation or reorganization as described in clauses (x), (y) or (z) of
Section 7.7 (each of (i), (ii), (iii) and (iv), an "Acceleration Event").

        7.3    Purchase Price.    The purchase price of the Shares subject to
each Option shall be the fair market value thereof on the grant date. For
purposes of this Plan, fair market value shall mean the closing price of such
Shares on the New York Stock Exchange ("NYSE") Composite Tape on the grant date
date or, in the event the Grant Date is not a day on which the NYSE is open for
trading, the next day on which the NYSE is open for trading.

        7.4    Payment of Purchase Price.    The purchase price of Shares
acquired pursuant to an Option shall be paid in full at the time the Option is
exercised in cash or by delivery of any property other than cash (including
Shares or other securities of the Company, so long as such property constitutes
valid consideration for the Shares purchased under applicable law and is
surrendered in good form for transfer, or by some combination of cash and such
other property); provided, however, that the purchase price may not be paid by
the delivery of Shares more frequently than once every six months.

2

--------------------------------------------------------------------------------


        7.5    Transferability.    No Option shall be transferable other than by
will or the laws of descent and distribution, and an Option shall be exercisable
during the Eligible Director's lifetime only by the Eligible Director.

        7.6    Termination of Membership on the Board.    If an Eligible
Director's membership on the Board terminates as the result of an Acceleration
Event as defined in Section 7.2, any Option held at the time of termination may
be exercised in whole or in part at any time within one year after the date of
such termination (but in no event after the Term of the Option expires) and
shall thereafter automatically terminate.

        7.7    Change of Ownership.    In the event of (x) a dissolution or
liquidation of the Company, (y) a merger or consolidation in which the Company
is not the surviving corporation, or (z) any other capital reorganization in
which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged, the Company shall give to each Eligible Director, at the
time of adoption of the plan for liquidation, dissolution, merger, consolidation
or reorganization, either, in the Company's sole discretion (i) a reasonable
time thereafter within which to exercise the Option, prior to the effectiveness
of such liquidation, dissolution, merger, consolidation or reorganization, at
the end of which time the Option shall terminate, or (ii) the right to exercise
the Option (or a substitute Option) as to an equivalent number of shares of
stock of the corporation succeeding the Company or acquiring its business by
reason of such liquidation, dissolution, merger, consolidation or
reorganization.

8.    Use of Proceeds.    

        Proceeds from the sale of Shares pursuant to this Plan shall be used by
the Company for general corporate purposes.

9.    Term of Options.    

        The term of each option granted under the Plan shall be ten (10) years
from the date of the grant thereof, subject to earlier termination as herein
provided.

10.    Exercise of Options.    

        10.1    Procedure for Exercise.    Any Option granted hereunder shall be
exercisable in installments as specified in Section 7.2 hereof, under such
conditions as the Board shall designate under the terms of the Plan and of the
Option Agreement. To the extent not exercised, installments shall, unless
otherwise provided in the Option Agreement, accumulate and be exercisable, in
whole or in part, at any time after becoming exercisable, but not later than the
date the Option expires.

        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Until the issuance of the stock certificates (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to option Shares notwithstanding the
exercise of the Option. No adjustment will be made for a dividend or other
rights for which the record date is prior to the date the stock certificates are
issued except as provided in Section 11 hereof.

        10.2    Exercise following Death.    In the case of an Optionee's death,
exercise shall be by the person or persons (including his estate) to whom his
rights under such Option shall have passed by will or by laws of descent and
distribution.

        10.3    Compliance with Law.    The exercise of each Option shall be on
the condition that the purchases of stock thereunder shall be for investment
purposes, and not with a view to resale or distribution unless the Shares
subject to such Option are registered under the Securities Act of 1933, as

3

--------------------------------------------------------------------------------


amended, or if in the opinion of counsel for the Company such registration is
not required under the Securities Act of 1933, as amended, or any other
applicable law, regulation, or rule of any governmental agency.

11.    Adjustment Upon Changes in Capitalization.    

        11.1    Changes in Capitalization.    If the number of Shares of the
Company as a whole are increased, decreased or changed into, or exchanged for, a
different number or kind of shares or securities of the Company, whether through
merger, consolidation, reorganization, recapitalization, reclassification, stock
dividend, stock split, combination of shares, exchange of shares, change in
corporate structure or the like, an appropriate and proportionate adjustment
shall be made in the number and kind of shares subject to this Plan, and in the
number, kind, and per share exercise price of Shares subject to unexercised
Options or portions thereof granted prior to any such change. Any such
adjustment in an outstanding Option, however, shall be made without a change in
the total price applicable to the unexercised portion of the Option but with a
corresponding adjustment in the price for each Shares covered by the Option.

        11.2    Dissolution or Liquidation.    Upon the dissolution or
liquidation of the Company, this Plan and the Options issued thereunder shall
terminate.

12.    Time of Granting Options.    

        The grant date of an Option under this Plan shall be the Initial Grant
Date. No option shall be granted after expiration of the term of this Plan.

13.    Approval, Amendment and Termination of the Plan.    

        13.1    Approval.    The Plan shall be adopted by the Board, and shall
be presented to the stockholders of the Company for their approval by vote of a
majority of such stockholders present, or represented at a meeting duly held,
such approval to be given within twelve (12) months before or after the date of
adoption hereof. Options may be granted prior to such approval, but such Options
shall be contingent upon such approval being obtained and may not be exercised
prior to such approval.

        13.2    Amendment.    The Board, without further approval of the
stockholders, may amend this Plan at any time and from time to time in such
respects as the Board may deem advisable, subject to any stockholder or
regulatory approval required by law, and to any conditions established by the
terms of such amendment; provided that in no event shall the Plan be amended
more than once every six (6) months; and provided, further, that no amendment
that would:

(a)materially increase the number of Shares that may be issued under the Plan;

(b)materially modify the requirements as to eligibility for participation in the
Plan;

(c)otherwise materially increase the benefits accruing to participants under the
Plan;

(d)cause Rule 16b-3 to become unavailable with respect to the Plan; or

(e)would violate the rules or regulations of the New York Stock Exchange, any
other securities exchange or the National Association of Securities
Dealers, Inc. that are applicable to the Company.

shall be made without the approval of the Company's stockholders.

        13.3.    Termination and Suspension.    The Board, without further
approval of the stockholders, may at any time terminate or suspend this Plan.
Any such termination or suspension of the Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been terminated or suspended. No Option may be granted while the Plan is
suspended or after it is terminated. Rights and obligations under any Option
granted while this Plan is in effect shall not be

4

--------------------------------------------------------------------------------


altered or impaired by suspension or termination of this Plan, except with the
consent of the person to whom the Option was granted. An Option may be
terminated by agreement between an Optionee and the Company and, in lieu of the
terminated Option, a new Option may be granted with an exercise price which may
be higher or lower than the exercise price of the terminated Option.

14.    Conditions upon Issuance of Shares.    

        Shares shall not be issued with respect to any Option granted under this
Plan unless the exercise of such Option and the issuance and delivery of such
Shares pursuant thereto shall comply with all relevant provisions of law, and
the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. Inability of the Company to obtain authority from
any regulatory body having jurisdictional authority deemed by its counsel to be
necessary to the lawful issuance and sale of any Shares hereunder shall relieve
the Company of any liability in respect of the non-issuance or sale of such
Shares as to which such requisite authority shall not have been obtained.

15.    Reservation of Shares.    

        The Company, during the term of the Plan, will at all times reserve and
keep available a number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

* * *

5

--------------------------------------------------------------------------------



QuickLinks


BEAZER HOMES U.S.A., INC. Non-Employee Director Stock Option Plan
